IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-15,742-05


EX PARTE VERNELL CARSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 85-CR-2204 IN THE 186TH DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to thirty-five years' imprisonment. 
	On March 10, 2011, the trial court made findings of fact, concluded that Applicant's claims
are without merit, and recommended that we dismiss them. We agree that Applicant's claims are
without merit, but they should be denied rather dismissed. We also decline to adopt the trial court's
conclusion that Section 508.149(d) of the Government Code precludes the trial court from reviewing
the merits of a challenge to the Parole Division's final decision to revoke Applicant's parole. Section
508.149(d)  precludes, among other things, a court from reviewing a parole panel's decision not to
release an inmate to mandatory supervision under Section 508.149(b). With these words, we deny
relief.

Filed: April 6, 2011
Do not publish